                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JUSTIN MCGHEE,                                                            PLAINTIFF
ADC #146936

v.                                   4:20-cv-00907-KGB-JTK

WENDY KELLEY, et al.                                                          DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Justin McGhee’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so ordered this 28th day of May, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
